Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed October 30, 2020.
Claim 1 was elected in response to a restriction requirement.
Claims 2-4 were amended to become dependent claims of the elected claim.
Claims 1-4 are currently pending and have been fully examined.

Election/Restrictions
Applicant’s election without traverse of claim 1 in the reply filed on October 30, 2020, is acknowledged.

Drawings
The drawings are objected to because not all of the drawings are labeled in accordance with 37 CFR 1.84. All drawings must be labeled as figures using Arabic numerals (e.g., Fig. 1, Fig. 2, etc.). Datasheet 1, Datasheet 2, and Sample Order-CPT Code Lookup Table should be relabeled as Fig. 2-4, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it only recites the invention as a computer program without any description regarding a physical or tangible form. This is considered “software per se”, which has been identified as types of inventions that do not fall within the four categories of patent eligible subject matter.

Claims 1-4 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), which is recited as a method that performs the steps and/or functions of: detecting and notifying a medical facility staff of a discrepancy between a medical procedure ordered for a patient and a medical procedure scheduled for the patient comprising the steps of: running application program interface calls to an electronic health record system to obtain procedure order data and appointment type data; and comparing procedure order data and the appointment type data for all patients scheduled for a day at a medical facility.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).. 
The claim is directed to a system configured to perform the process of identifying data discrepancies, which is performed by the system comparing procedure order data and the appointment type data for a population of health care patients and identifying discrepancies in the data. This is evaluating two sets of data for each of the patients and making observations regarding differences between the data sets.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular 

Insignificant Extra-Solution Activity
The steps of performing an application program interface (API) call to the access the data is an example of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the API call be made to an electronic health record (EHR) system is an example of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of notifying medical facility staff is an example of necessary data outputting because it recites outputting the data without any specifics beyond “notifying” the staff. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as running an application program interface call to obtain data, only serves to generally link the implementation of the abstract idea to a technological environment, which would be a networked system running an API.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the method as a “computer-implemented method” or obtaining data by running an API call, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).

The claims and the specification do not provide any descriptions regarding the components that are used to implement the method beyond merely stating it is a “computer-implemented method” in the preamble of claim 1. This single recitation of using a computer to implement the method results in a broadest reasonable interpretation where the process is performed only using a generically recited computer. Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a computer program implemented by a computer that retrieves data, compares the data to identify discrepancies, and notifies staff of any discrepancies. This is a generic computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-4 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4 recite the same mental processes as claim 1.
Claims 2-4 all recite additional limitations that amount to: insignificant extra-solution activity.
Claims 2-4 all recite additional limitations that recite mere data gathering and selecting by type or source the data to be manipulated because the depend claims all perform the same basic process of obtaining data and making comparisons based on the obtained data, but they all recited different types of data that are obtained and compared. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity (MPEP 2106.05(g)), which is performed by the well-understood, routine, and conventional function of a generic computer by retrieving data from a memory and/or sending and receiving data over a network (MPEP 2106.05(g))

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsoum (US PG Pub. 2013/0132117).

Claim 1
	Regarding claim 1, Barsoum teaches
A computer implemented method for detecting and notifying a medical facility staff of a discrepancy between a medical procedure ordered for a patient and a medical procedure scheduled for the patient comprising the steps of
Par. [0042], “The phase documentation system 200 also includes a deviation detector 224 to detect a deviation in longitudinal data between successive phases. For example, the deviation detector can compare data elements 214 of the pre-procedure phase 202 with data elements 216 of the next phase, namely, the intra-procedure phase 204. If the comparison identifies a discrepancy between data elements, such as corresponding to a change, deletion or addition that reflects an interphase deviation between adjacent phases of longitudinal care, the deviation detector 224 can trigger a request generator 226 to request additional information from the health care provider (e.g., via the GUI 222) about the detected deviation.”
Running application program interface calls to an electronic health record system to obtain procedure order data and appointment type data
Par. [0047], “Such other data sources can be interfaced to the system 100 of FIG. 1 and, by extension, to the system 200 via corresponding application interfaces (APIs). Corresponding data elements 216 thus can also be updated (e.g., new data elements can be added and existing data elements can be deleted or revised) based on information from these other data sources as well as information entered by a user, such as via the editor 220. When the data elements have been updated, the update can activate the deviation detector or the detector may run continuously as a background 
Comparing the procedure order data and the appointment type data for all patients scheduled for a day at a medical facility
Par. [0072], “The pre-procedure plan and the associated data elements can also be stored in memory as part of the longitudinal care episode data (e.g., forming part of the pre-procedure phase). During the intra-procedure phase, the various steps can be accepted or modified to reflect the actual approach and equipment utilized during the procedure. As disclosed herein, deviations from the planned procedure can be detected (e.g., by the deviation detector 224 of FIG. 2) to invoke methods and function to collect explanatory data from the health care provider or related personnel about each deviation from the plan. Thus, the system helps to eliminate data inconsistency from one phase to the next by requiring that discrepancies be explained and form part of the patient's record for the longitudinal care episode.”
Par. [0063] describes the ability to use graphical representations of internal anatomical structures that would be general for “all patients”. This shows that the system can be used for multiple patients and not just a single patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum  in view of Westerkamp (US PG Pub. 2002/0026328).

Claim 2
	Regarding claim 2, Barsoum discloses all the limitations of claim 1. Barsoum further teaches
Detecting and notifying discrepancies between various data throughout the patient care episode, including a diagnosis code (ICD-10 code) and a CPT code
Par. [0023], “The discrete concepts can be linked together in an ordered construct to provide detailed information about the patient care episode. For example, the ordered construct can order the longitudinal data according to 
C) a diagnosis code (ICD-10 code) under which the medical procedure was ordered is different from a diagnosis code at another time in the patient care process
Par. [0015], “As a further example, the entries in the active problem list in the context data 104 can include and/or be linked or mapped to one or more proprietary or standardized code sets, such as International Classification of Diseases (ICD) codes (e.g., ICD-9 and/or ICD-10 codes),”
D) a CPT code under which the medical procedure was ordered is different from a CPT code at another time in the patient care process
Par. [0041], “Each phase 202, 204 and 206 includes longitudinal data 208, 210 and 212 that defines properties and attributes for each respective phase. In particular, the longitudinal data 208, 210 and 212 for each respective phase 202, 204 and 206 includes a plurality of data elements 214, 216 and 218 that collectively characterize a longitudinal health care episode. In some examples, the data elements 214, 216 and 218 can include coded data, such as ICD codes, CPT codes, SNOMED codes and the like for each phase.”
However, Barsoum does not explicitly teach
The different phases being authorization data and appointment data including
A) authorization date span has expired
B) patient medical insurance is different from medical insurance that authorization was obtained from
Westerkamp teaches
The different phases being authorization data and appointment data including
A) authorization date span has expired
Par. [0082], “The In-House flashpoint 14 focuses on the patient time in the healthcare facility and is detailed in FIG. 5a. The centralized manager 34 iteratively reviews the control reports 32 at this stage since the management actions required change with time. The key activities 56 are to review benefit depletion and generate alerts when re-certification or re-authorization are required.”
Par. [0082], “These control reports are generated in advance of the benefit depletion dates 64 to trigger proactive management intervention in the patient account lifecycle and ensure that healthcare services will be covered by the payors. Data from these reports are gathered by the centralized manager 34 into a checklist of edits and alerts 40 and merged with the alerts for missing data from the previous flashpoints. Each day the data entry staff member monitors accounts looking for benefit depletion alerts. If an alert is encountered, the staff member contacts the payor for re-certification and authorization to extend benefits. It is also possible that the centralized manager would contact the payor 36 or the healthcare provider 38 for this information.”
By checking for edits throughout the time the patient is in “In-House”, the system is checking to determine whether the patient information is different as the patient is undergoing care.
B) patient medical insurance is different from medical insurance that authorization was obtained from
Par. [0080], “A common task is to verify insurance coverage and level of benefits for the particular service requested by the patient.”
This shows that the system is checking the patient’s insurance coverage. When combined with the Barsoum system that ensures consistency across phases of care, the system would be checking consistency with the insurance provider data for the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum the ability to check for edits in patient data, including whether authorization is expired and the patient is eligible for benefits from the insurance company, at the time the patient was authorized and the time the patient is experiencing care, as taught by Westerkamp, because it helps ensure that the hospital will be reimbursed for the care they provide to the patient from the payor (Westerkamp, par. [0082], “These control reports are generated in advance of the benefit depletion dates 64 to trigger proactive management intervention in the patient account lifecycle and ensure that healthcare services will be covered by the payors.”).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum.

Claim 3

Detecting and notifying if a diagnosis code (ICD 10 code) documented on an operative note is different from a diagnosis code under which the medical procedure was originally ordered by a provider
This limitation would be obvious in light of the following teachings of Barsoum
Detecting and notifying if a procedure code (CPT code) documented on an operative note is different from a diagnosis code under which the medical procedure was originally ordered by a provider
Par. [0034], “As mentioned above, the set of discrete concepts corresponding to a preoperative plan can be stored in the longitudinal episode data 132. The plan can be accessed for review, such as to understand what a given plan was. Additionally, the plan can be utilized in a subsequent course of treatment, such as for performing the planned procedure and generating a corresponding procedure note. If the plan is followed without deviation, the procedure plan can be utilized within the procedure along with entry of any additional details associated with the procedure that was performed. If a given user deviates from a plan, the changes can be made to the original plan and details added to provide the corresponding procedure note. A comparative note can be generated to identify differences between the pre-procedure plan and the procedure note. The additional details from the procedure and any differences between the plan and the actual performed procedure can be added to the longitudinal episode data 132.”
Detecting and notifying if a diagnosis code (ICD-10 code) documented 
Par. [0041], “Each phase 202, 204 and 206 includes longitudinal data 208, 210 and 212 that defines properties and attributes for each respective phase. In particular, the longitudinal data 208, 210 and 212 for each respective phase 202, 204 and 206 includes a plurality of data elements 214, 216 and 218 that collectively characterize a longitudinal health care episode. In some examples, the data elements 214, 216 and 218 can include coded data, such as ICD codes, CPT codes, SNOMED codes and the like for each phase.”
This shows that the system has the ability to document ICD codes at each phase.
See also Par. [0015], “As a further example, the entries in the active problem list in the context data 104 can include and/or be linked or mapped to one or more proprietary or standardized code sets, such as International Classification of Diseases (ICD) codes (e.g., ICD-9 and/or ICD-10 codes),”
Par. [0042] describes detecting deviations throughout the successive phases of the overall patient care episode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to alter to the ability to detect differences in procedure codes between a pre-procedure plan and the procedure note in Barsoum by adding the ability to detect discrepancies between ICD-10 diagnosis codes at different stages of care, as taught by Barsoum, because it ensures that the patient’s data remains consistent throughout the entire process of providing the patient care and ensure any changes are properly placed in the patient’s health record (see Barsoum, par. [0041]-[0044]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsoum  in view of Westerkamp, in further view of Daub (US PG Pub. 2010/0036677).

Claim 4
	Regarding claim 4, Barsoum discloses all the limitations of claim 1. However, Barsoum does not teach
Detecting and notifying discrepancies between various data throughout the patient care episode, including a diagnosis code (ICD-10 code) and a CPT code
However, Barsoum does not teach
Comparing authorization data and medical insurance claim data prior to submission to a medical insurance company including
A) a date of service on a claim
B) a diagnosis code from an authorization is not present on the claim
C) a CPT code from the authorization is not present on the claim
D) the claim is being sent to a medical insurance company different from a medical insurance company that authorized the medical procedure 
E) an authorization code on the claim is different from an authorization code obtained from the medical insurance company that authorized the medical procedure
Westerkamp teaches
Comparing authorization data and medical insurance claim data prior to submission to a medical insurance company 
Par. [0083]-[0085] describes checking the patient data for correctness and edits prior to submitting a claim to the payor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Barsoum the ability to compare authorization data and medical insurance claim data prior to submission to a medical insurance see Westerkamp, par. [0006]-[0018]).
Daub teaches
The data analyzed for submission to the payor including; A) a date of service on a claim; B) a diagnosis code from an authorization is not present on the claim; C) a CPT code from the authorization is not present on the claim; D) the claim is being sent to a medical insurance company different from a medical insurance company that authorized the medical procedure; E) an authorization code on the claim is different from an authorization code obtained from the medical insurance company that authorized the medical procedure
Table 1 of Daub at pg. 3 describes the data that is checked before an invoice can be sent. This data includes checking for the presence of certain types of data and consistency with other types of data. When combined with Barsoum’s ability to check for consistency at each point in care, this would allow the system to check for consistency in the data fields that are described as checking for missing data but are not explicitly recited as being checked for consistency in Daub.
For the purposes of comparing data, the Referral Code recited in Table 1 of Daub is treated as similar to the Authorization Code in the claims because authorizations and referrals are both instances where the care requires prior approval by the payor to ensure reimbursement (see Westerkamp, par. [0006]). So a code representing the prior approval for a referral would function similar to a code representing the prior approval for authorization for a procedure.
see Daub, Abstract).

Response to Arguments
Election/Restriction
The Applicant has elected for claim 1, and amended claims 2-4 as dependent from claim 1. The election/restriction requirement has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686